Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear how the phrase “the first direction” of line 10 is related to the phrase “a first polarization direction” of line 5.  Are they referring to the same thing?   Clarification is required.  In view of expediting the prosecution, the examiner will treat the recited first direction to be the first polarization direction.
Regarding claim 16, the phrase “the polarization direction” of lines 10-11 lacks a proper antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 8, 10-11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2008/0170143).
Regarding claim 1, Yoshida discloses (Fig.10A) the following elements of applicant’s claim: a polarizer (paragraph 122; in view of providing polarized light incident on holes 71) configured to linearly polarize light along a polarization direction; a filter layer (72) configured to receive polarized light from the polarizer and selectively filter light according to wavelength of the polarized light (paragraph 122); and a photoelectric conversion layer (63; Figs.9, 11B) configured to receive light filtered by the filter layer and to produce an electric charge in response to the received light, wherein the filter layer comprises a plurality of through holes formed therein, wherein through holes of the plurality of through holes having cross-sectional shape that extends a greater amount in the polarization direction than in a direction perpendicular to the polarization direction (paragraph 122).  Regarding claim 20, the method steps therein are inherently disclosed by the device of Yoshida.
Regarding claim 3, Yoshida shows in Fig.10A the filter layer (72) comprising a plurality of non-through holes (a plurality of regions disposed between holes 71).
Regarding claims 4 and 6, the limitations therein are shown in Figs.11B-11C of Yoshida.
Regarding claim 8, the limitation therein is disclosed in paragraph 117 of Yoshida.
Regarding claims 10-11, as far as the claim is understood, Yoshida shows in Fig.11C the filter layer comprising a first region (83) having a plurality of through holes (86b) in a first polarization direction and a second region (81) having a plurality of through holes (86a) in a second polarization direction, wherein the first polarization direction is different from the second polarization direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Kaida et al (WO 2011/078254).
	Regarding claims 2, 12, 13 and 16, Yoshida differs from the claimed invention in that it does not disclose the features of the filter layer comprise a dot array, wherein holes and/or dots have an elliptical cross section and a major axis of the ellipse is aligned in the polarization direction.  However, such features are well known in the art as disclosed by Kaida et al (Figs.1-2; paragraphs 15-16) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Kaida et al in the device of Yoshida in view of the desire to provide holes with anisotropy resulting in improving the optical characteristics.
	Regarding claim 14, the specific arrangement of dots would have been obvious to one of ordinary skill in the art in view of meeting different design requirements.
Regarding claims 15 and 18, although Yoshida does not specifically mention that its first and second insulation films are dielectric films, such use would have been an obvious design choice, if not inherent in the device of Yoshida, to one of ordinary skill in the art depending on the needs of particular application.
Regarding claim 17, the limitations therein is disclosed in paragraphs 125 and 135 of Yoshida.
Regarding claim 19, the limitation therein is disclosed in paragraph 117 of Yoshida.

Claims 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida.
Regarding claim 5, the specific arrangement of holes would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claim 7, although Yoshida does not specifically mention that its first and second insulation films are dielectric films, such use would have been an obvious design choice, if not inherent in the device of Yoshida, to one of ordinary skill in the art depending on the needs of particular application.
Regarding claim 9, the specific material utilized for a polarizer would have been obvious to one of ordinary skill in the art in view of meeting different design requirements.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sugizaki et al (US 2017/0278826) is cited for disclosing a solid state image capturing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878